DOGGETT, Justice,
concurring.
I join in the Court’s opinion and write separately to ensure that the last sentence thereof is not misconstrued. R.A.G., the accused juvenile, argues that the trial court acted arbitrarily in allowing the press to be present at a hearing concerning his certification to stand trial as a adult, while excluding the public. The court of appeals properly concluded that the trial court did not abuse its discretion in permitting the attendance of the press. 1993 WL 106936. The instant challenge to that decision concerns solely whether the press should have been excluded, not whether the public should have been included. Today’s opinion should not, therefore, be read as a comment on the propriety of excluding the public from such hearings nor on the constitutionality of section 64.08 of the Texas Family Code. See, e.g., Susan S. Greenebaum, Conditional Access to Juvenile Court Proceedings: A Prior Restraint or a Viable Solution?, 44 J. Urban & Contemp.L. 135, 161 (1993) (“The policy arguments for keeping juvenile proceedings [confidential] are laudable.... [but] the public has a right to know about crimes committed by juvenile offenders.”); State ex rel. Oregonian Publishing Co. v. Deiz, 289 Or. 277, 613 P.2d 23, 27 (1980) (noting that “the public has a right of access co-extensive with the press,” in finding unconstitutional the application of a statute to exclude the press from juvenile proceedings).